Citation Nr: 0010916	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-03 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.  

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, which denied service connection for residuals of 
a right eye injury and compensation under 38 U.S.C.A. § 1151 
for a right eye disorder due to a surgical procedure 
performed at a VA facility.  

In his March 1998 appeal to the Board of Veterans' Appeals 
(Board), the veteran clearly stated that he was not 
contesting the 38 U.S.C.A. § 1151 determination.  He 
considered the treatment and operation to be successful.  He 
was seeking compensation for an eye injury in service.  At 
his hearing in May 1998 he submitted a statement that he was 
not seeking 38 U.S.C.A. § 1151 benefits.  For that reason the 
Board has concluded that the only issue currently in 
appellate status is the issue of service connection for a 
right eye injury.  


FINDINGS OF FACT

1.  The veteran was treated for conjunctivitis and granulated 
eyelids in service.

2.  At separation the veteran's eyes were objectively normal.

3.  The veteran's current right-eye disabilities have not 
been credibly linked by medical evidence to service, nor is 
there credible evidence of an inservice eye injury.



CONCLUSION OF LAW

Service connection is not warranted for residuals of a right-
eye injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, and as will become clear from the discussion, 
infra, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.


I.  Facts

The Board notes that information received from the National 
Personnel Records Center in St. Louis, Missouri, indicate 
that some service medical records in this case may have been 
destroyed by fire.  Nonetheless, the entrance and separation 
examination reports are present.  Additional records, 
including one from Elmendorf Air Force Base have been 
obtained as well.  On service entrance examination in June 
1953 the veteran's eyes were noted to be normal, and his 
vision was 20/20, bilaterally.  On his Report of Medical 
History he denied having eye trouble.  The record from 
Elmendorf Air Force Base includes notations from at least two 
different months when treatment was rendered.  In what 
appears to be a December 1955 notation, granulation of the 
eye lid was noted.  The year of treatment is illegible.  In 
April 1956 he was treated for conjunctivitis.  The June 1956 
separation examination report states that the veteran's eyes 
were again noted to be normal.  His vision was noted to be 
20/20, bilaterally.

Both the veteran's Form DD 214 and service personnel records 
reveal that the veteran had been trained as a wheel vehicle 
mechanic.  

October 1994 VA records include a consult request for 
evaluation of a cataract of the right eye.  The veteran 
reported to the examiner that he had had a foreign body in 
the right eye from two years ago, that was apparently 
superficial.  The impression was that the veteran had a 
significant cataract in the right eye.  It was also noted 
that the veteran had increased intraocular pressures in the 
right eye.  

On the same day as the consult, VA eye clinic records 
included a history of trauma to the left, a foreign body two 
years previously.  The assessment was emmetrope with 
presbyopia, previous trauma to the right eye with signs of an 
"AC" reaction remaining, a cataract in the right eye, and 
asymmetrical intraocular pressure greater in the right eye, 
with signs of angle recession.

The next day the VA examiner noted a cataract in the right 
eye and suspected glaucoma.  The impression was of borderline 
high intraocular pressure in the right eye with decreased 
visual fields consistent with glaucoma.  It was unclear what 
component was secondary to the cataract.  

The next VA eye clinic record for October 1994 included 
impressions of probable chronic uveitis inflation in the 
right eye such as herpes simplex virus.  The visual fields in 
the right eye were probably secondary to media opacity.  

A week later it was noted that the veteran had granulomatous 
iritis in the right eye and a post subcapsular cataract.  He 
was to be treated for iritis prior to cataract surgery.  

A December 1994 VA record notes a penetrating foreign body in 
the right eye with increased intraocular pressure, a post 
subcapsular cataract and chronic intraocular infection.  The 
veteran, however, evidently was not examined that day.  The 
information was reported by history after an apparent 
telephone conversation with the veteran's spouse.  Thus, it 
does not appear this was a current finding of a foreign body 
in the veteran's right eye.

January 1995 VA records reveal that the veteran had had an 
intraocular foreign body from three years earlier, which had 
been removed at that time.  He had secondary increased ocular 
pressure, post subcapsular cataract, and a chronic low grade 
inflammation.  It was questionable whether or not he had a 
retained foreign body.  

A January 1995 VA radiological examination of the right eye, 
however, revealed no evidence of a metallic foreign body.

March 1995 VA records include a history of an intraocular 
foreign body from three years previously.  This injury 
reportedly occurred when the veteran had been grinding metal.  
It was noted that an x-ray report had shown no foreign metal.  
The foreign body reportedly had been removed the following 
day.  Apparently based upon this history, the examiner opined 
that the injury was corneal, with no "RG", and that there 
had been no actual no surgical procedure.  The foreign body 
was reportedly removed at a physician's office.

March 1995 VA records include an operative report.  The 
veteran underwent a cataract extraction with intraocular lens 
implantation in the right eye.  

In June 1995 impressions of probable recession glaucoma, 
evidence of old uveitis, and a questionable early stage-two 
macular hole were noted in VA records.

In May 1996 the veteran submitted a claim for service 
connection for blindness in the right eye due to "getting 
metal in his eye in 1954."  In a supporting statement he 
asserted he had had shrapnel damage to his right eye in 1954.  
He said that he had an operation in 1995 to remove the scar 
tissue and put in a new lens, but that an infection set in 
and, as a result, he lost the sight in his eye.  He claimed 
that the loss of sight in the right eye was due to the injury 
in 1954.  

July 1996 VA records note a 1992 intraocular foreign body 
removal, status post,  and chronic inflammation in the right 
eye.  The impression was that the veteran had advanced post-
traumatic glaucoma in that eye.  

An October 1996 VA record reveals that the veteran had been 
asked to bring his full record, including records of the 
history of eye surgery in 1953 for a questionable foreign 
body.  The veteran had requested a diagnosis.  The examiner 
stated he would evaluate for service connected disability 
once all records were at hand.

November 1996 VA records included history of 1992 removal of 
an intraocular foreign body and a metal sliver in the eye 
while serving in Alaska in 1954.  

VA records in December 1996 included a history of removal of 
a foreign body in 1992 and a metal sliver in the eye in 
Alaska in 1954.  

A memorandum from the veteran's private ophthalmologist was 
submitted in December 1996.  It reads as follows:

I examined (the veteran) on October 23rd, 
1996 in my office.  He has end stage 
glaucoma and pseudophakia in the right 
eye.  There is also a hole in the 
inferior iris of the right eye.  An old 
corneal scar is present.  An epiretinal 
membrane in [sic] present and the optic 
nerve is atrophic and totally cupped.  
The left eye is normal.  In view of the 
history of a foreign body injury to the 
right eye and a cataract and a hole in 
the iris and the epiretinal membrane, the 
most likely cause is the foreign body 
injury possibly with intraocular metal.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in May 1998.  The veteran testified that while on 
active duty at Elmendorf Air Force Base he was a motor 
sergeant--he had been working on maintaining vehicles.  The 
accident in question occurred in 1954.  He went to a medical 
center there, whereupon the metal was removed and he was 
given salve.  In a couple of weeks his sight returned, he 
said.  He stated that his private ophthalmologist told him 
the fragment must have left little particles in the eye 
against the optic nerve.  These particles reportedly had 
rusted and cut the optic nerve.  The veteran noted that he 
was now completely blind in the right eye.  He denied having 
had any other traumas or injuries to the right eye since 
service that could account for that condition.  The accident 
in service occurred, he indicated, when he was working on a 
door hinge with a hammer.  A piece of metal flew off either 
the hammer or hinge, he said, and hit his right eye.  He did 
not have any problems again, he asserted, until 1992.  In the 
early 1990s, he acknowledged he started having problems with 
his eye.


II.  Law and analysis

A well-grounded service-connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of nexus between an in-service injury or disease and a 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible, unless the 
fact asserted is inherently incredible or beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Where the determinative issue involves either medical 
etiology (such as with respect to a nexus between a current 
condition and an in-service disease or injury) or a medical 
diagnosis (such as with respect to a current disability), 
competent medical evidence is generally required to fulfill 
the well-grounded-claim requirement of section 5107(a) that 
the claim be "possible" or "plausible."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see Caluza, supra.  Where 
the determinative issue does not require medical expertise, 
lay testimony may suffice by itself (such as in the 
recounting of symptoms or, in certain circumstances, 
attesting to in-service incurrence or aggravation of a 
disease or injury).  See Caluza, supra; Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit, supra).  

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for disease which 
is diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The veteran has offered testimony that he injured his right 
eye in service, and is considered competent to proffer such 
an opinion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
VA medical records include diagnoses of disorders of the 
right eye, including traumatic glaucoma.  His private 
ophthalmologist related the current glaucoma to the presence 
of a foreign body in the right eye.  VA medical data from 
July 1996 also relates the veteran's right-eye glaucoma to 
traumatic injury to the eye as well.  The evidence is 
generally presumed to be true for purposes of determining 
well groundedness.  Thus, as noted earlier, the Board 
concludes that the veteran has submitted a well grounded 
claim, and will proceed to adjudicate the issue on the 
merits.  38 U.S.C.A. § 5107.

At the merits stage of adjudication, the presumption of 
credibility no longer applies.  The Board is cognizant, 
however, that because some of the veteran's service medical 
records may be presumed to have been destroyed, VA's 
obligation to consider the benefit of the doubt rule is 
heightened.  See 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The determining factor in this case is whether or not the 
veteran's testimony is credible.  The veteran has reported an 
eye injury took place in service.  The service medical 
records show treatment pertaining to the eyes only for 
conjunctivitis and granulated eyelids.  There is no mention 
of an eye injury or a foreign body being removed from the 
right eye at the very facility, Elmendorf Air Force Base, 
that the veteran identified as the place where he was 
treated.  Moreover, at separation from service, the eyes were 
noted to be normal, and visual acuity was measured as 20/20 
bilaterally.  While some of the veteran's service medical 
records may have been destroyed by fire, the presence of 
records from that air force base as well as the separation 
examination report outweigh his assertions.  Even if 
additional records had existed which had shown such 
treatment, the finding of his having normal eyes at 
separation undermines his claim.

There is no objective evidence in the record of a postservice 
right eye disorder until the 1990s.  The Board has carefully 
reviewed the history given by the veteran to VA examiners.  
The veteran consistently reported removal of a foreign body 
in the right eye in 1992 in VA records from October 1994 to 
July 1996.  It is not until after his May 1996 application 
for VA benefits that he began reporting that he had an eye 
injury in service.  In October 1996 the veteran asked for a 
diagnosis from a VA physician.  The VA physician stated that 
he would render a diagnosis after seeing the record of in 
service injury.  In December 1996 the veteran reported both 
the 1992 foreign body in the right eye and the metal sliver 
in the eye in 1954.

When specifically asked during the May 1998 RO hearing, the 
veteran denied any post service eye injury.  He directly 
contradicted his earlier reports to VA examiners.  For that 
reason, the Board finds the veteran's statements of doubtful 
credibility.

Based on the earlier reports of only the 1992 eye injury, the 
Board concludes that the veteran's later statements appear to 
have been made specifically to obtain VA benefits.  Those 
statements are likewise contradicted by the service medical 
records.  The statement from the veteran's private physician 
links the current right eye disorder to a foreign body 
injury, but does not indicate when the foreign body injury 
occurred.  Likewise, the July 1996 VA record only notes 
posttraumatic glaucoma, without specifically linking it to an 
inservice injury.  The only evidence of a foreign-body eye 
injury in service are the statements of the veteran.  Cf. 
LeShore v. Brown, 8 Vet.App. 406 (1995) (a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for residuals of a 
right-eye injury.  The service medical records and service 
separation examination do not support the assertions of the 
veteran.  Only after he submitted his claim for VA benefits 
in May 1996 did VA records begin to include his reports of an 
alleged inservice injury.

Service connection for residuals of a right eye injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.


ORDER

Service connection for residuals of a right eye injury is 
denied.  




		
	MARK CHESTNUTT
	Acting Member, Board of Veterans' Appeals


 


- 4 -




- 1 -


